NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EMILIA YANIRA MENDOZA-                          No.    18-72428
GALDAMEZ,
                                                Agency No. A209-231-490
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Emilia Yanira Mendoza-Galdamez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum and withholding of removal. Our jurisdiction is governed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512

F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      The agency did not err in finding that Mendoza-Galdamez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))). Mendoza-Galdamez does not articulate any

challenge to the agency’s finding in her opening brief. Thus, Mendoza-

Galdamez’s asylum and withholding of removal claims fail.

      The BIA did not err in declining to consider Mendoza-Galdamez’s

arguments regarding family as a social group that were raised for the first time to

the BIA. See Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019).

      We lack jurisdiction to review Mendoza-Galdamez’s contention that the IJ

violated her due process rights because she failed to raise it below. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review


                                          2                                   18-72428
claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                   18-72428